MEMORANDUM TO ALL PARTIES LISTED BELOW:

DATE: January 15, 1998

       NO. 95-3649 US v. COOPER

The attached page should be substituted with the one sent in the above opinion. The word “not”
has been removed from the second line after the seventh word.

Thank you.

Nancy Gilman, Published Opinions Clerk
(404) 335-6151


c: Lexis Nexis
   Tax Analysts
   Associated Press
   Atlanta Constitution
   Georgia Law Letter
   Bureau of National Affairs
   Commerce Clearing House
   Mathew Bender
   Georgetown University Law Center
   Judicial & Administrative Research Associates